Citation Nr: 1433129	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 10 percent for thoracolumbar scoliosis.


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to March 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

Thoracolumbar scoliosis has manifested with forward flexion of the thoracolumbar spine to no worse than 75 degrees and a combined range of motion of the thoracolumbar spine to 175 degrees, considering pain and other factors; neither muscle spasm nor guarding has been severe enough to cause abnormal gait or abnormal spinal contour; and ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), and neurologic abnormalities have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for thoracolumbar scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard February 2011 letter satisfied the duty to notify provisions for the Veteran's claim for increase.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his thoracolumbar spine disability on daily life and occupational functioning.

The Veteran's service treatment records and VA medical treatment records have been obtained, and he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

VA examinations were conducted in February 2011, July 2012, and December 2013.   The February 2011 VA examination report does not adequately address the effect of pain on the Veteran's range of motion.  Accordingly, the results of the February 2011 range of motion testing are inadequate in that respect.  The record does not reflect that these examinations were otherwise inadequate for rating purposes.  38 CF.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

An Increased Rating

The Veteran seeks a rating in excess of 10 percent for thoracolumbar scoliosis, which is currently rated under Diagnostic Code 5239 for "spondylolisthesis or segmental instability."

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In December 2010, VA received the Veteran's claim for an increased rating.  At a February 2011 VA medical examination, the Veteran described progressive pain, stiffness, and radicular symptoms.  He reported flare-ups with prolonged walking, standing, sitting, bending, twisting, lifting, and carrying.  Physical examination revealed that neither muscle spasm nor guarding caused abnormal gait or abnormal spinal contour.  As the results of range of motion testing did not adequately address the effect of pain on motion, these results are inadequate for rating purposes.  X-rays revealed probable mild levoscoliosis of the lumbar spine and loss of the lumbar lordosis.  The examiner found no evidence of arthritis, radiculopathy, IVDS, or incapacitating episodes over the past 12 months.  

In a May 2012 hearing before the RO, the Veteran described his symptoms and effects of low back pain as well as his treatment for the problems.

At a July 2012 VA medical examination, the Veteran described back pain on prolonged standing and sitting.  He denied flare-ups.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 90 degrees or greater, with objective evidence of pain at 75 degrees; extension to 30 degrees or greater, with objective evidence of pain at 20 degrees; and lateral flexion and rotation were to 30 degrees or greater, bilaterally, with objective evidence of pain at 20 degrees.  There was no additional limitation on repetitive range of motion testing.  The following factors contribute to the Veteran's back disability: pain on movement and interference with sitting, standing, and/or weight-bearing.  There was no guarding or muscle spasm.  There was no evidence of arthritis, radiculopathy, IVDS, or incapacitating episodes over the past 12 months.  

VA treatment records show that, in August 2012, the Veteran was involved in a motor vehicle accident.  He reported back pain, but he denied numbness or tingling in the legs.  In August 2013, the Veteran reported pain, stiffness, and radicular symptoms, with severe intermittent exacerbations.  He also reported flare-ups on prolonged standing or walking, prolonged sitting, bending, twisting, and lifting and carrying.   He also opined that paraspinal muscle spasms have resulted in loss of normal lumbar lordosis and worsening of thoracolumbar levoscoliosis.

At a December 2013 VA medical examination, the Veteran described back pain on prolonged standing and sitting.  On physical examination, thoracolumbar spine range of motion included: forward flexion to 90 degrees or greater, with objective evidence of pain at 90 degrees or greater; extension to 30 degrees or greater, with objective evidence of pain at 20 degrees; right lateral flexion to 30 degrees or greater, with objective evidence of main at 20 degrees; left lateral flexion to 30 degrees or greater, with objective evidence of main at 25 degrees; and right and left lateral rotation to 30 degrees or greater, with objective evidence of main at 25 degrees.  There was no additional limitation on repetitive range of motion testing.  The following factors contribute to the Veteran's back disability: pain on movement and interference with sitting, standing, and/or weight-bearing.  There was no guarding or muscle spasm.  The examiner found no evidence of arthritis, radiculopathy, IVDS, or incapacitating episodes over the past 12 months.  The examiner reported that the Veteran works part time and has missed work once in the past 12 months due to back pain. 

Based on this evidence, the criteria for the next higher rating, 20 percent, have not been met.  During the pendency of the claim, at worst, forward flexion of the thoracolumbar spine has been limited to 75 degrees and combined range of motion to 175 degrees even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the July 2012 VA examination report.  VA examiners have indicated that the Veteran has additional functional loss due to pain on movement and interference with sitting, standing, and/or weight-bearing.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiners, which is still contemplated by the 10 percent rating already assigned.  Additionally, the evidence does not show that the low back disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, such as to warrant a higher rating.

Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest, and there is no indication that a doctor's care was required during such periods or that the Veteran has IVDS.  In the absence of evidence indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time during the appellate period and evaluation under those criteria is not appropriate.  

Consideration has been given regarding entitlement to a separate rating for neurological abnormalities.  The Veteran and his representative report "radicular" symptoms.

The Veteran is competent to report numbness or tingling in the extremities, which are within the realm of the Veteran's personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, radiculopathy is not a simple medical condition the Veteran or his representative are competent to diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Neither the Veteran nor his representative has shown that they are qualified through education, training, or experience to diagnose radiculopathy or other neurological abnormalities associated with the spine.  Accordingly, they are not competent to diagnose radiculopathy and their opinion in this regard is of little probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The VA records and examination are negative for neurological abnormalities associated with the Veteran's service-connected thoracolumbar scoliosis.  The VA examiners, including most recently in December 2013, expressly determined that the Veteran does not have objective neurologic abnormalities associated with his low back disability.  The Board accords more evidentiary weight to the clinical findings given the examiners' expertise as well as the requirement that the neurologic abnormalities be "objective" in nature.  Accordingly, a separate rating is not warranted as the evidence does not support such a finding.  

The Board notes that service connection was granted for thoracolumbar scoliosis based on service aggravation.  The level of disability at entrance is to be deducted from the rating.  See 38 C.F.R. §§ 3.322, 4.22 (2013).  However, in this case, the Veteran was rated at zero percent at entrance according the April 2008 rating decision that awarded service connection.  Thus, the Board will deduct no rating from the 10 percent assigned under these provisions.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for thoracolumbar scoliosis; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the first Thun element is not satisfied.  The Veteran's service-connected back disability is productive of pain, stiffness, limited motion, and flares with prolonged standing and sitting.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of pain, stiffness, limited motion, and flares with prolonged standing and sitting or strenuous activity.  In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's back disability, referral for extraschedular consideration is not required.  

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected thoracolumbar scoliosis prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

A rating in excess of 10 percent for thoracolumbar scoliosis is denied.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


